Case 19-10234-KG Doc 486 Filed 06/05/19 Page1of1

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: : Chapter 11
RMBR LIQUIDATION, INC. : Case No. 19-10234 (KG)
(Jointly Administered)

Debtor

 

CERTIFICATION OF COMPLIANCE WITH THE REPORT OF THE CONSUMER PRIVACY
OMBUDSMAN DATED MARCH 1, 2019

Pursuant to the Report of The Consumer Privacy Ombudsman dated March 1, 2019 (the
“Report”) of the Estate of RMBR LIQUIDATION, INC., the undersigned hereby certifies and
confirms that Enesco Properties, LLC has complied with the noticing procedures set forth in
paragraphs 4, 5 and 6 of Section |, Recommendations, of the Report.

Dated: June 5, 2019

Respectfully submitted,

ENESCO PROPERTIES, LLC

AUG |

By:
Charles J. Ibold, General Cdunsel
5500 Avion Park Dr.
Highland Heights, OH 44143
cibold@thingsremembered.com
440-473-2000

 

 

 
